Citation Nr: 0106510	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-23 310	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had military service from December 1941 to July 
1942 and from May 1945 to January 1946.  For the period April 
1942 to July 1942, the veteran was a prisoner-of-war (POW).  
He died on May [redacted], 1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision rendered by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
benefits claimed by the appellant as widow of the veteran.  A 
notice of disagreement (NOD) was received in June 1999, a 
statement of the case (SOC) was issued in August 1999, and a 
substantive appeal (SA) was received in November 1999.  


FINDINGS OF FACT

1.  By rating decision in March 1995, the claim of 
entitlement to service connection for the cause of the 
veteran's death was denied; the appellant did not file a NOD 
to this decision.  

2.  Evidence received since the March 1995 rating decision 
pertinent to the claim of entitlement to service connection 
for the cause of the veteran's death is so significant that 
it must be considered in order to fairly decide the merits of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death. 



CONCLUSIONS OF LAW

1.  The March 1995 rating decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  New and material evidence has been received in connection 
with the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and the 
claim has therefore been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of the Veteran's Death 

At the outset, the Board observes that a November 1994 rating 
decision denied service connection for the cause of the 
veteran's death.  A March 1995 rating decision also denied 
service connection for the cause of the veteran's death; a NOD 
to this rating decision was not filed.  As such, the rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, if 
new and material evidence is presented or secured, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.  

A review of the August 1999 statement of the case reveals 
that the RO reopened the appellant's claim of entitlement to 
service connection for the cause of the veteran's, but 
proceeded to deny the claim as not well-grounded.  The 
question of whether new and material evidence has been 
received to reopen the claim is a question that must still be 
addressed by the Board regardless of the RO's action because 
it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  For the reasons 
set forth below, the Board agrees that new and material 
evidence was received to reopen the claim.

A review of the claims file reveals that the relevant 
evidence of record that at the time of the March 1995 rating 
decision included the following:  the veteran's service 
medical records (SMRs), which showed that the veteran 
received treatment for a gunshot wound to the leg; service 
personnel records showing that the veteran was a POW for the 
period April 1942 to July 1942; a February 1946 medical 
record showing treatment for pulmonary tuberculosis; a May 
1998 VA examination report revealing that the veteran 
suffered from generalized arteriosclerosis, pulmonary 
pathology, pneumonitis, residuals of a gunshot wound, and 
hypertrophic degenerative changes of the lower spine, hips, 
and knees; a November 1993 medical certificate showing the 
veteran was treated for hypertension; several medical records 
showing the veteran was treated for several ailments 
throughout March 1994 and May 1994; a May 1994 medical 
certificate explaining that the veteran received treatment 
for Koch's bedsores and anxiety neurosis; a May 1994 death 
certificate stating that the immediate cause of death was 
septicemia and severe dehydration (cardio-respiratory 
arrest), the antecedent cause of death was multiple infected 
bedsores, the underlying cause of death pulmonary 
tuberculosis, and other significant conditions contributing 
to death were severe malnutrition and anxiety neurosis; a 
December 1994 note from a private physician indicating that 
the veteran had been bedridden for one year prior to dying; 
and the appellant's variously dated written statements 
contending that she is entitled to service connection for the 
cause of the veteran's death.

The Board finds that since the time of the most recent final 
decision, dated in March 1995, the appellant has additional 
evidence which includes the following:  a March 1999 medical 
certificate noting that the veteran was admitted between May 
12, 1994 to May 20, 1994 at the Laurel Memorial District 
Hospital, at which time he was diagnosed with Koch's 
pulmonale, anxiety neurosis, and multiple bedsores; and 
several written statements submitted by the appellant 
contending that she is entitled to service connection for the 
cause of the veteran's death.  This evidence is new in the 
sense it was not previously of record and is relevant to the 
cause of death claim.  Moreover, the March 1999 medical 
certificate from Ernesto Castillo, M.D. refers to Koch's 
pulmonale first in the list of diagnoses for which the 
veteran was hospitalized just prior to his death.  This 
evidence might be considered cumulative in the sense that 
pulmonary tuberculosis was listed on the death certificate 
which Dr. Castillo signed. 

It therefore appears that pulmonary tuberculosis has been 
referenced by a medical doctor in connection with the 
veteran's death.  This fact is significant when viewed 
together with evidence previously of record, which evidence 
includes a copy of a February 1946 medical record which 
appears to document treatment at the 1St General Hospital PA 
for pulmonary tuberculosis.  The Board notes here that the 
veteran was apparently discharged from service in January 
1946.  The Board also notes that pursuant to 38 C.F.R. 
§§ 3.307, 3.309, tuberculosis manifested within 3 years of 
discharge from service will be presumed to have been incurred 
during service, although that presumption may be rebutted.  
Under the circumstances of this case, the Board finds that 
the newly received evidence is so significant that a review 
of the entire record must be undertaken to fairly decide the 
merits of the appellant's cause of death claim. 



ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  To this extent, the appeal 
is granted, subject to the following remand. 


REMAND

Since the RO also found new and material evidence to reopen 
and then proceeded to deny on the merits, the Board would 
usually have jurisdiction to proceed to a review of the 
merits as well.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
However, the recent enactment of the Veterans Claims 
Assistance Act of 2000 requires preliminary action by the RO 
to ensure that all assistance to the appellant required by 
the new law is undertaken.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake a review of 
the claims file and take appropriate 
action to ensure that all necessary 
development required by the Veterans 
Claims Assistance Act of 2000 is 
accomplished.  The RO's actions should 
include, but not be limited to, 
appropriate steps to obtain all pertinent 
VA, military and private medical records.  
In this regard, the RO should contact Dr. 
Castillo and request copies of all 
clinical records documenting his 
treatment of the veteran.  Steps should 
also be undertaken to obtain any 
additional records associated with the 
February 1946 medical record referencing 
treatment for pulmonary tuberculosis.  

2.  After completion of the above, the RO 
should make the claims file available to 
a VA examiner for review for the purpose 
of ascertaining whether the veteran's 
death was caused by or contributed by a 
disability which was related to his 
military service.  The examiner's opinion 
should specifically address the 
relationship, if any, between the 
veteran's death and his service-connected 
anxiety disorder and also between the 
veteran's death and pulmonary 
tuberculosis.  With regard to 
tuberculosis, the examiner should also 
review the file and offer an opinion as 
to whether it is at least as likely as 
not that active tuberculosis was 
manifested during the veteran's service 
or within 3 years of his discharge from 
service. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the appellant's claim 
can be granted.  The RO should expressly 
address the relationship between 
pulmonary tuberculosis and the veteran's 
service as well as the relationship 
between his death and his anxiety 
disorder and pulmonary tuberculosis.  If 
the benefit remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to assist the 
appellant with her claim.  The appellant is 


free to submit additional evidence and argument in connection 
with her claim. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

